Citation Nr: 0520207	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  94-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for left knee injury 
with instability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis with history of injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Son



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
February 1969 and from September 1976 to September 1980.

This appeal arises from a November 1993 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim for an increased rating for residuals of a left knee 
injury with associated arthritis, then rated as 
noncompensable.  However, in April 2001, the RO increased the 
veteran's disability rating to 10 percent, effective May 12, 
1993.  Since this increase did not constitute a full grant of 
the benefit sought, the increased evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In September 2004, the RO granted a separate evaluation for 
left knee injury, establishing a 10 percent disability rating 
for left knee arthritis with a history of injury and a 10 
percent rating for left knee injury, also rated 10 percent 
disabling.  See VAOPGCPREC 23-97 (July 1, 1997) (separate 
ratings may be assigned for arthritis and instability of the 
knee under Diagnostic Codes 5003 and 5257).

In December 2001, the veteran testified in a hearing before a 
Veterans' Law Judge.  Subsequently, the judge retired from 
the Board.  The veteran was notified and given an opportunity 
to have another hearing with a new judge.  However, he 
declined and chose to continue with his current appeal.


FINDING OF FACT

The veteran's left knee disability has been manifested by 
degenerative changes, complaints of pain, no more than 
minimal limitation of motion and no more than slight 
recurrent subluxation or instability.

CONCLUSION OF LAW

1.  Left knee disability with lateral instability is not more 
than 10 percent disabling according to applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for rating in excess of 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his left knee disability. The Board notes that in January 
1981, the RO granted service connection and assigned a 10 
percent rating for residuals of fracture of the right tibia 
and residuals of a left knee injury with associated 
arthritis.  In June 1991, the RO granted a separate rating 
for residuals of a left knee injury with associated arthritis 
and assigned a noncompensable disability rating.  In April 
2001, the RO increased the veteran's disability rating to 10 
percent, effective May 12, 1993.  Furthermore, in September 
2004, the RO granted the veteran a separate evaluation for a 
left knee injury with instability.  Thus, the issues on 
appeal are whether the veteran is entitled to a rating 
greater than 10 percent for left knee arthritis with a 
history of an injury and whether he is entitled to a rating 
greater than 10 percent for left knee injury with 
instability.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2003).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).

The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59


A.	Lateral Instability of the Knee

The veteran's left knee disability is rated under Diagnostic 
Code (DC) 5257 for impairment of the knee with recurrent 
subluxation or lateral instability.  Under DC 5257, the 
veteran has been assigned a disability rating of 10 percent, 
which is warranted for slight impairment with recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment and 30 percent is 
warranted for severe impairment.

The veteran's knee disability has never been manifested by 
more than slight instability.  During his June 1998 hearing, 
the veteran testified that his knee hurt and swelled.  He 
stated that although he had full mobility of his knee, it 
popped and crackled when he extended it.  VA X-ray reports of 
August 1993 and May 1996 state "no fractures, dislocations, 
or other bony pathology present."  VA examinations in July 
1999, January 2000, and February 2002 are silent as to 
symptoms of subluxation or instability in the left knee.  
However, a general VA examination dated February 2002 
indicates that the veteran "recently developed intermittent 
buckling in the left knee, occurring approximately two or 
three times monthly."  In May 2003, the veteran underwent 
another VA examination.  He reported left knee pain, 
stiffness, occasional redness and heat, and occasional 
locking.  The veteran denied symptoms including weakness, 
giving way, and fatigability or lack of endurance.  He did 
not have flare-ups.  Upon examination, there was a slight 
amount of instability of the lateral collateral ligament.  
Based on these findings, the veteran is not entitled to a 
rating in excess of 10 percent for his left knee disability 
under Diagnostic Code 5257.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's left knee instability 
warrants no higher than a 10 percent rating.  As the 
preponderance of the evidence is against his increased rating 
claim, the benefit of the doubt rule enunciated in 38 C.F.R. 
§ 5107 (b) is not applicable.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the claim must 
be denied.

B.	Arthritis

The veteran is also service connected under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 for traumatic arthritis of the 
left knee.  DC 5010 provides that arthritis that is due to 
trauma and substantiated by X-rays shall be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings shall be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
When the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of flexion of the leg to 60 degrees 
warrants a noncompensable evaluation and limited flexion to 
45 degrees warrants a 10 percent rating.  A rating of 20 
percent requires limitation of flexion to 30 degrees.  DC 
5260.  Extension limited to 5 degrees will be rated at 
noncompensable, extension to 10 degrees will be rated at 10 
percent, and extension limited to 15 degrees will be rated at 
20 percent.  DC 5261. 

As noted above, the veteran is not entitled to a compensable 
rating for limitation of motion under DC 5260 and DC 5261.  
During his May 2003 VA examination, the veteran was found to 
have a left knee range of motion  from 0 degrees of extension 
to 140 degrees of flexion.  Moreover, the joint was not 
painful on motion and it was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  Thus, even considering additional 
functional impairments as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, the veteran does 
not have compensable limitation of motion under DC's 5260 or 
5261.

However, X-ray findings indicate that the veteran has 
arthritis.  This is evidenced by a May 2003 VA examination 
report as well as a February 1999 and February 2002 VA 
radiology report showing mild degenerative changes to the 
knee.  

The veteran is not entitled to a rating in excess of 10 
percent for arthritis of the left knee because this is the 
maximum rating available for a joint with noncompensable 
limitation of motion.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in April 2004 that informed him of the type of 
information and evidence necessary for an increased rating.  
Furthermore, by virtue of the rating decision on appeal and 
the statements of the case (SOCs), he was provided with 
specific information as to why his claim was not granted, and 
of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SOCs, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA would obtain any 
relevant records held by any federal agency and make 
reasonable efforts to obtain relevant evidence not held by a 
federal agency; while the appellant was ultimately 
responsible for supporting his claim with appropriate 
evidence.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a September 2004  SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

B.	 Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded several VA 
examinations.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A rating in excess of 10 percent for left knee injury with 
instability is denied.

A rating in excess of 10 percent for left knee arthritis with 
history of injury is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


